NO. 12-19-00419-CV
                                 IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


 IN RE:                                                   §

 DAVID ALLEN RUSSELL,                                     §       ORIGINAL PROCEEDING

 RELATOR                                                  §

                                           MEMORANDUM OPINION
                                               PER CURIAM
        David Allen Russell, appearing pro se, filed this original proceeding to challenge
Respondents’ failure to order the Anderson County District Clerk to either release the cause
numbers for civil rights complaints that he submitted for filing or to notify him that said complaints
have not been filed. 1
        The Anderson County District Clerk’s Office has on file (1) an application for writ of
mandamus filed on November 21, 2019, cause number DCCV19-1433-87, 2 in which Relator asks
Respondent to order the District Clerk to provide information regarding his two civil filings, one
against Kimberly Plentl and another against Lorie Davis, LeeAnn Hollis, and Officer Minton, (2)
an original complaint filed on August 15, 2019, cause number DCCV19-1204-349, 3 David Allen
Russell vs. Lorie Davis, Officer Minton, and LeeAnn Hollis, and (3) a declaration of previous
filings filed on July 9, 2019, cause number DCCV19-1102-87, David Allen Russell vs. Kimberly
Plentl. Accordingly, the record demonstrates that Relator’s two complaints have been assigned


        1
           Respondents are the Honorable Deborah Oakes Evans, Judge of the 87th District Court in Anderson County,
Texas and the Honorable Pam Foster Fletcher, Judge of the 349th District Court in Anderson County. The Real Parties
in Interest are Kimberly Plentl, Lorie Davis, LeeAnn Hollis, and Officer Minton.
        2
            “87” signifies the 87th District Court.
        3
            “349” signifies the 349th District Court.
cause numbers DCCV19-1204-349 and DCCV19-1102-87. Thus, Relator now possesses the
information he seeks and there is no longer a live issue for this Court to address. For this reason,
we dismiss the petition for writ of mandamus as moot. See In re Smith County, 521 S.W.3d 447,
453 (Tex. App.—Tyler 2017, orig. proceeding) (appellate court will not issue writ of mandamus
that will have no practical effect); see also Reule v. RLZ Inv., 411 S.W.3d 31, 32 (Tex. App.—
Houston [14th Dist.] 2013, no pet.) (if controversy no longer exists, i.e, issue presented is no longer
“live,” case becomes moot); In re Jackson, No. 01-12-00020-CV, 2012 WL 405707, at *1 (Tex.
App.—Houston [1st Dist.] Feb. 9, 2012, orig. proceeding) (mem. op.) (dismissing mandamus
proceeding as moot because relator received relief requested when act he sought to compel, i.e.,
forwarding notice of appeal to appellate court, had already occurred).
Opinion delivered January 8, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          JANUARY 8, 2020

                                        NO. 12-19-00419-CV



                                   DAVID ALLEN RUSSELL,
                                          Relator
                                            V.

                               HON. DEBORAH OAKES EVANS
                               HON. PAM FOSTER FLETCHER,
                                       Respondents


                                      ORIGINAL PROCEEDING

                ON THIS DAY came to be heard the petition for writ of mandamus filed by David
Allen Russell; who is the relator in appellate cause number 12-19-00419-CV and the plaintiff in
(1) trial court cause number DCCV19-1204-349, pending on the docket of the 349th Judicial
District Court of Anderson County, Texas and (2) trial court cause number DCCV19-1102-87,
pending on the docket of the 87th Judicial District Court of Anderson County, Texas. Said petition
for writ of mandamus having been filed herein on December 30, 2019, and the same having been
duly considered, because it is the opinion of this Court that the writ should not issue, it is therefore



                                                   3
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be, and
the same is, hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                    4